TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00617-CR


Rhett Webster Pease, Appellant


v.



The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 586435, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING






Rhett Webster Pease filed a "notice of interlocutory appeal" seeking a determination
by this Court as to "whether or not the county court [at law] has any jurisdiction in this matter," a
prosecution for resisting arrest.  The notice states that the specific issue Pease seeks to address by
this interlocutory appeal is "whether or not de-facto officers can charge defendant with resisting
arrest without warrant supported by affidavit."

Courts of appeals do not have jurisdiction to consider interlocutory appeals unless that
jurisdiction has been expressly granted by law.  Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim.
App. 1991).  There is no statutory provision granting a right to appeal the matter at issue here before
a final judgment has been rendered.

The appeal is dismissed for want of jurisdiction.


  
				David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 17, 2002
Do Not Publish